229 S.W.3d 606 (2002)
STATE of Missouri, Plaintiff/Respondent,
v.
Timothy D. BLANKLEY a/k/a Timothy Brankley, Defendant/Appellant.
No. ED 79879.
Missouri Court of Appeals, Eastern District, Division Three.
May 21, 2002.
Lisa M. Stroup, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joel A. Block, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER SR., P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Defendant, Timothy D. Blankley, appeals the judgment entered upon a jury verdict finding him guilty of first degree child molestation, in violation of section 565.067, RSMo 2000. He argues the trial court plainly erred in admitting evidence of his sexual practices with adult women.
Having reviewed the briefs of the parties and the record on appeal, we conclude *607 no manifest injustice or miscarriage of justice resulted from the admission of this evidence. Rule 30.20. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).